PER CURIAM.
The petition for writ of certiorari reflected apparent jurisdiction in this Court. We issued the writ and have heard oral argument of the parties. After hearing argument and upon further consideration of the matter we have determined that the cited decisions present no direct conflict as required by Article V, Section 4, Florida Constitution, F.S.A. Therefore, the writ must be and is hereby discharged and the petition for writ of certiorari is dismissed.
It is so ordered.
DREW, C. J., THOMAS, THORNAL and CALDWELL, JJ., and CULVER SMITH, Circuit Judge, concur.
ERVIN, J., dissents with opinion.
ROBERTS, J., dissents and concurs with ERVIN, J.